Citation Nr: 0619742	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-25 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30-percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from August 1944 to October 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision of a special processing 
team at the Cleveland, Ohio, Department of Veterans Affairs 
(VA) Regional Office (RO) - which denied claims for higher 
ratings for PTSD and for loss of one half of the masticatory 
surface as a residual of a mandible fracture.  The RO also 
denied an additional claim for a TDIU.  In response, the 
veteran filed a notice of disagreement (NOD) in May 2002 and 
a statement of the case (SOC) addressing all three issues was 
sent in August 2003.  But in his substantive appeal (VA Form 
9), received in September 2003, he stated that he was only 
appealing the PTSD and TDIU claims.  So these are the only 
issues currently before the Board.  See 38 C.F.R. § 20.200 
(2005).

The RO in Buffalo, New York, now has jurisdiction over this 
case, and that office forwarded the appeal to the Board.

The Board recently advanced this case on the docket, in June 
2006, because of the veteran's advanced age.  See 38 C.F.R. 
§ 20.900(c) (2005).

Regrettably, though, the evidence must be further developed 
before deciding this appeal, so the claims are being REMANDED 
to the RO via the Appeals Management Center (AMC).  VA will 
notify the veteran if further action is required on his part.




REMAND

The veteran contends that his PTSD is more severe than 
presently rated and that his service-connected disabilities 
prevent him from working.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  See also Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the 
court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, employment history, 
and vocational attainment.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  But his advancing age, any impairment caused 
by conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a) 
(2003).

"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2005).  This 
includes, for example, a self-employed worker or at odd jobs 
or while employed at less than half of the usual 
remuneration.  See Moore (Robert) v. Derwinski, 1 Vet. App. 
356, 358 (1991).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

There are threshold minimum rating requirements for 
consideration of a TDIU.  If there is only one service-
connected disability, it must be ratable at 60 percent 
or more.  And if there are two or more disabilities, at least 
one must be ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2005).  But even if the veteran does not meet these 
percentage rating requirements, he still can receive a TDIU 
on an extra-schedular basis, provided again he is incapable 
of securing and maintaining substantially gainful employment.  
See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

Service connection is currently in effect for PTSD - 
evaluated as 30-percent disabling, for loss of one half of 
the masticatory surface, as a residual of a mandible fracture 
- also evaluated as 30-percent disabling, and for a 
disfiguring scar on the veteran's chin - evaluated as 10-
percent disabling.

The relevant evidence in this case shows the veteran, who 
served during World War II, retired from his job with the 
Nestle Chocolate Company in 1986 and has not worked since.

In a February 2000 psychological report, Dr. M.B. noted the 
veteran was "currently rated as 70% disabled by VA due to 
service-related jaw injuries and scarring that were caused by 
a gunshot wound he sustained while serving in Germany in 
1944."  Dr. B. went on to state the veteran was "becoming 
even more embarrassed about his physical appearance due to 
his facial injuries and anxious about receiving negative 
feedback if he is in social settings outside of his home."  
Following clinical testing, Dr. B. concluded the veteran 
suffered from significant degrees of PTSD and a mood disorder 
type, not otherwise specified, and that he was totally and 
permanently unemployable due to "physical and psychological 
problems."

A contemporaneous VA psychiatric examination in May 2000 
resulted in a diagnosis of chronic, moderate PTSD.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  The 
VA examiner stated the veteran's current level of personal 
and social adjustment was mildly to moderately impaired 
secondary to moderate PTSD symptoms.  The examiner then 
stated the following:

Were this man otherwise a candidate for 
competitive employment (he is 76 and 
retired), he would present with a mild-
moderate level of impairment regarding 
his capacity to maintain himself 
adaptively in competitive work situations 
due to his PTSD symptoms.  His history 
indicates that despite his PTSD symptoms, 
he did work in a sustained manner and 
maintained a more or less adequate 
adaption to work setting.  He 
acknowledges that at times his problems 
with irritability and anger caused some 
minor difficulty at work, but reportedly 
nothing serious.  He never lost a job due 
to PTSD symptoms or any significant 
amounts of time at work due to these 
symptoms.  Nevertheless, a mild-moderate 
impairment is evident secondary to PTSD 
symptoms.  

From a reading of the February 2000 psychological report in 
comparison to the May 2000 VA psychiatric examination report, 
it is clear these clinicians differ as to whether the veteran 
is unemployable due to his service-connected disabilities.

Both of those evaluations were over 6 years ago.  So the 
veteran should be reexamined to determine the current 
severity of his PTSD - including the extent it may adversely 
affect his ability to work.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an 
increased rating); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination).

Furthermore, on March 3, 2006, during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Court indicated that 
in cases, as here, involving a claim for a higher rating, 
proper VCAA notice includes advising the veteran that an 
effective date will be assigned in the event a higher rating 
is granted.  The VCAA notice also must include an explanation 
of the type of evidence that is needed to establish an 
effective date.  The veteran has not received this required 
notice.



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish an 
effective date for the claims on 
appeal, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  The letter should 
also include written notice of the 
evidence, if any, he is expected to 
provide in support of his claims of 
entitlement to an increased rating for 
PTSD and a TDIU, and the evidence, if 
any, VA will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning these claims.

As well, the letter should also ask the 
veteran to provide the names, addresses, 
and approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for PTSD since the 
May 2000 VA examination.  After securing 
any necessary authorization (VA Form 21-
4142), request copies of all indicated 
records that have not been previously 
obtained and associate them with the 
file.

Also, if the veteran has additional 
information that he would like to submit, 
to supplement his May 2000 application 
for a TDIU (VA Form 21-8940), then he 
should be requested to do so.



2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his PTSD, but especially 
insofar as whether it is so severe that 
it renders him incapable of securing and 
maintaining substantially gainful 
employment.  The claims file should be 
made available to and reviewed by the 
examiner for the veteran's pertinent 
medical history, to facilitate making 
this determination.  This includes, 
especially, the February 2000 
psychological report from Dr. M.B., the 
May 2000 VA examination report, and a 
copy of this remand.  The designated 
examiner should identify all symptoms and 
functional impairment attributable to the 
veteran's PTSD.  The examiner should 
provide a GAF score based on this 
condition and explain what the score 
means - including, again, in terms of 
whether the veteran is unemployable 
as a result of the PTSD and other 
service-connected disabilities.

3.  Then readjudicate the veteran's 
claims for a higher rating for his PTSD 
and for a TDIU in light of any additional 
evidence obtained.  If these claims are 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


